Citation Nr: 0929098	
Decision Date: 08/05/09    Archive Date: 08/14/09

DOCKET NO.  04-30 512	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to an earlier effective date, earlier than 
March 22, 1999 for the grant of service connection for 
rheumatoid arthritis.

2.  Evaluation of rheumatoid arthritis currently rated as 20 
percent disabling.


ATTORNEY FOR THE BOARD

E. I. Velez, Counsel


INTRODUCTION

The appellant had active service from July 1964 to January 
1965, and from January 1966 to March 1985.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of September 2003 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Los Angeles, California, which granted service connection for 
rheumatoid arthritis and assigned a 20 percent evaluation 
effective March 22, 1999.  

In a rating decision of November 2008 the RO restructured the 
Veteran's rheumatoid arthritis award, breaking up the single 
20 percent evaluation as an active disease process and 
granting separate ratings for the residuals of each of the 18 
joints involved.  The joints for which service connection was 
granted are as follows: cervical spine, lumbar spine, left 
foot, right foot, left elbow, right elbow, right ankle, left 
hip, right hip, right knee, left knee, eight wrist, left 
wrist, left shoulder, right shoulder, right hand, left hand, 
and left ankle.  A 10 percent evaluation was assigned for 
each joint.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In July 2007, the Board received correspondence form the 
appellant stating that he had been informed that he was being 
represented by an attorney in his appeal and that he was not 
aware of the issues which were currently on appeal.  A review 
of the claims file fails to show that the appellant is 
currently being represented by an attorney or a Service 
Organization.  Thus, he appears confused as to the status of 
representation in this case.

While the Board acknowledges that the RO has properly 
complied with all of the notification requirements, in order 
to ensure due process in the present claim and considering 
the July 2007 letter from the appellant, the Board finds that 
additional notification and development is necessary to 
ensure that the appellant understands his representation 
rights and current representation status, and to inform him 
of the issues that are currently on appeal.  

Moreover, the Board notes that the most recent outpatient 
treatment records associated with the claims file are dated 
in September 2008.  Any additional outpatient treatment 
records since September 2008 should be associated with the 
record in order to evaluate the current state of the 
disabilities at issue.  

Accordingly, the case is REMANDED for the following action:

1.  The RO should send a letter to the 
appellant inform that there is no 
record showing that he is currently 
represented by an attorney or a Service 
Organization.  The letter should inform 
the appellant of his right to have 
representation during the appeal.  The 
appropriate form, VA Form 23-22, for 
appointment of representative should be 
forwarded to the appellant and he 
should be requested to submit the form 
if he wishes to be represented.  The 
letter should also enumerate all of the 
issues which are currently on appeal.

2.  The RO should associate all 
outpatient treatment records regarding 
treatment for rheumatoid arthritis from 
September 2008 to the present.

3.  Thereafter, readjudicate the claim 
on appeal in light of all pertinent 
evidence and legal authority.  If the 
decision remains adverse in any way, 
the appellant and his representative, 
if any, should be furnished a 
Supplemental Statement of the Case 
(SSOC), which includes a summary of 
additional evidence submitted, and any 
additional applicable laws and 
regulations.  The SSOC must provide 
reasons and bases for the decisions 
reached.  The appellant and his 
representative, if any, must then be 
afforded an opportunity to respond 
thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
ERIC S. LEBOFF
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




